OPINION OE THE COURT ON THE MOTION.
Per Curiam.
On page 10 of this record the deed from the substituted trustee to the appellant is expressly referred to, and a copy thereof, in the language of the original bill of complaint, “is hereto attached as Exhibit ‘D’ to this, bill, and the same may also be found of record in deed book No. 14, on p. 325 et seqF That deed is copied into and forms part of this record, and by its express language makes the instrument appointing the substituted trustee a part of the deed of conveyance. This deed and appointment is not again copied as an exhibit to the amended bill, but, nevertheless, it is therein referred to again, and constitutes a part of the record presented to the court for its consideration. While this is true, there is nothing in the opinion which precludes the appellees, upon filing their amended bill, from setting up any and all grounds which they may have, attacking either the validity of the appointment of the substi*612tuted trustee or the sale made by him hy virtue of such appointment. These questions are in no wise passed upon in the original opinion, which will stand as written.

Motion denied.